DOWDELL, J.
The appeal in this case is from a decree sustaining a demurer to a cross-bill and dismissing the same on motion for want of equity. It is an interlocutory decree, that does not come within the provisions of section 427 of .the Code, and from which an appeal will lie.—Barclay v. Spragins, 80 Ala. 357; Jones v. Woodstock Iron Co. 90 Ala. 545; Festorazza v. Catholic Church, 96 Ala. 178; Nabors v. Morris Mining Co., 103 Ala. 543; Buford v. Ward, 108 Ala. 307.
The statute not authorizing the appeal, this court has no jurisdiction of the subject matter, and will, therefore, ex mero motu dismiss the appeal.—Nabors v. Morris, supra; Clark v. Spencer, 80 Ala. 345, and authorities above cited.
Appeal dismissed.